Citation Nr: 1136918	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-34 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


The Veteran was scheduled for a hearing before the Board in December 2009, but subsequently withdrew his request in an October 2009 statement.  38 C.F.R. § 20.704 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In an April 2004 VA examination the claims file and medical records were reviewed.  The records revealed the Veteran was admitted to the Naval Hospital at Guantanamo Bay, Cuba in July 1970 with a diagnosis of infectious hepatitis because he had been jaundiced for the past 3 days.  There was no history of injections, drugs or close contact with people with hepatitis.  His only medication was noncontributory.  He had an enlarged liver which was tender to touch and an enlarged spleen.  His labs revealed bile in his urine over several weeks.  He was medevaced to St. Albans Naval Hospital.  

The Veteran reported hepatitis C since the 1970s with significant elevated liver functions, progressive over the past year.  He denied the use of IV drugs, cocaine, multiple sex partners, homogenous partners, and blood transfusions.  He reported a negative history of alcohol use and abuse. The examiner noted the Veteran had hepatitis C with a history of elevated liver enzymes while on active duty.  He had positive hepatitis B antibodies.  The examiner opined that the Veteran as likely as not has had hepatitis C dating back to the 1970s when he was first ill.  At that time the laboratory testing was not available to identify the illness as hepatitis C.

The record shows that the appellant last underwent VA examination in May 2007.  At this time, the claims file and medical records were reviewed.  The appellant complained of more fatigability and tiredness recently.  He denied shortness of breath, headaches, fever, chills, vomiting, or chest pain.  He reported fatigue, malaise, nausea, anorexia, and weight loss.  He occasionally drank.  He had chronic elevated LFTs and AST levels up to 200 (liver function tests).  The Veteran reported 3 incapacitating episodes over the past 12 months.  He declined participation in a hepatitis program due to its side effects.  The examiner noted a history of alcohol use/abuse as the Veteran reported drinking three beers daily with dinner.  

The examiner noted hepatitis C with improved and stable labs over the past two years.  The Veteran's weight appeared stable and actually increased over the past two years.  The Veteran had been unemployed for 5 to 10 years due to osteomyelitis.  The effects of the hepatitis C on his daily activities were noted to be severe as to chores, shopping, and traveling.  He could not exercise or participate in sports and recreation.  The effects on bathing were mild, while there were no effects on feeding, dressing, toiletry and grooming.  Objectively, the appellant was in no acute distress.  Liver size was enlarged and consistency was normal.  There was no portal hypertension or other signs of liver disease.    

There are few clinical entries relating to the Veteran's hepatitis C.  A February 2008 entry notes that the Veteran had a history of noncompliance.  His cirrhosis status was unknown.  The examiner noted that he was to address a right quadrant upper ultrasound at the Veteran's next clinical visit.   This ultrasound does not appear to be in the claims file.

The Board has determined that additional development is needed prior to the disposition of the Veteran's claim.

VA has a duty to assist claimants in the development of facts pertinent to a claim and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

As noted, the Veteran was last afforded a VA examination in May 2007.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The most recent VA examination is stale.  The Board finds that a more recent examination is needed to fairly adjudicate the current nature and severity of his hepatitis C disability.

It also appears that additional records should also be obtained.  A review of the claims file shows that the most recent VA medical records are dated in March 2008.  The February 2008 clinical visit noted that a right upper quadrant ultrasound of the Veteran's liver was to be scheduled at his next appointment.  This ultrasound does not appear to be in the claims file.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all available VA medical treatment records for the Veteran from March 2008 to the present from the Boise VA Health Care System including any right upper quadrant ultrasound test results and associate them with the claims file.

2.  The RO should the Veteran the appropriate VA examination in order to determine the current severity of the service-connected hepatitis C.  All indicated tests must be conducted.  

The examiner must (a) Express an opinion as to whether there is minimal, moderate, or marked liver damage and the presence or absence of associated symptoms of gastrointestinal disturbance, fatigue, and mental depression or anxiety; 

(b) Note the frequency and duration, if any, of recurrent episodes, and if any of these episodes require rest therapy; and comment upon the presence or absence of weight loss, hepatomegaly, and malnutrition; 

(c) Note if the hepatitis C is productive of daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, during the past twelve-month period, but not occurring constantly; and 

(d) Note if the hepatitis C is productive of near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  

The examiner should further indicate as follows:

(a) whether the appellant has daily fatigue, malaise, anorexia without weight loss or hepatomegaly, anorexia with minor weight loss and hepatomegaly, and/or requires dietary restriction or continuous medication for hepatitis C.

(b) whether the appellant has incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), and, if yes,

(c) whether these incapacitating episodes have a total duration of (i) at least 2weeks, but less than 4 weeks, during the past 12-month period, or (ii) at least 4 weeks, but less than 6weeks, during the past 12-month period, or (iii) at least 6 weeks during the past 12- month period, but not occurring constantly.

(d) whether the appellant has near-constant debilitating symptoms of hepatitis C (such as, fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

A complete rationale is required for all opinions.

3.  Notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


